Citation Nr: 0029658	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  95-38 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized as post-traumatic stress disorder (PTSD) and 
shock.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a circulation 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for arthritis.

9.  Entitlement to service connection for high blood 
pressure.

10.  Entitlement to service connection for obesity.

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1994 and 
September 1997 by the Portland, Oregon, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

Review of the record indicates that the veteran's claims for 
entitlement to service connection for PTSD and shock appear 
to be merely synonymous terms to describe the same 
disability.  The symptomatology and experiences cited by the 
veteran in support of both claims overlap on another and it 
is nigh impossible for the Board to distinguish between the 
claims or the disabilities.  Thus, for administrative 
efficiency and accuracy in adjudication, the two issues have 
been consolidated for appellate review. 

The Board notes that the veteran raised claims for 
entitlement to service connection for a skin disorder and a 
schizophrenic disorder in a March 1996 statement in support 
of his claim.  These matters are referred to the RO for 
appropriate action.


REMAND

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claims.  38 U.S.C.A. 
§ 5107(a) (as amended by Public Law No: 106-398, THE FLOYD D. 
SPENCE NATIONAL DEFENSE AUTHORIZATION ACT FOR FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Competency to Provide Medical Evidence

The Board notes the evidence of record includes reports 
indicating the veteran was previously a practicing 
chiropractor and that his spouse was trained and employed as 
a nurse.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a nurse's statement, like a 
doctor's statement, as to the etiology of a disorder may be 
considered competent evidence.  See Goss v. Brown, 9 Vet. 
App. 109 (1996); but see LeShore v. Brown, 8 Vet. App. 406 
(1995) (Court held a medical professional is not competent to 
opine as to matters outside the scope of his or her 
expertise).  The Board finds the veteran and his spouse are 
competent to provide medical evidence to the extent of their 
expertise.  See Goss, 9 Vet. App. 109 (1996).  

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board should 
properly consider the appellant's own personal interest in 
the outcome of the case).

PTSD and Shock
Background

Service medical records include a September 1957 report which 
noted the veteran complained of nervousness and difficulty 
sleeping.  No diagnosis was provided.  Other service medical 
evidence of record is negative for diagnosis or treatment for 
any psychiatric disorders.  Service personnel records 
associated with the claims file are negative for evidence of 
combat; however, the available personnel records do not 
include records of the veteran's first period of active 
service from September 1953 to August 1957.

VA medical records include a February 1990 psychiatric 
treatment plan which noted insomnia and stress of 5 years 
duration related to a financial debt owed to the Internal 
Revenue Service.  Treatment records dated in 1991 and 1992 
included diagnoses of possible schizophrenia, history of 
major depression, and PTSD.  The reports noted a history of 
abuse and sexual abuse during childhood.  No report as to 
traumatic events during service was provided.

In a March 1996 statement in support of the claim the veteran 
claimed that entitlement to service connection for shock was 
warranted because a November 1991 VA psychiatric examiner 
reported a diagnosis of schizophrenic disorder with psychotic 
symptoms dating from at least the 1950's.  He also stated the 
disorder was due to combat experiences and ship board 
service, and because of emotional and physical stress related 
to sleep apnea.  

At his personal hearing in March 1996 the veteran testified 
that his PTSD or shock disorder was due to childhood abuse 
but that his mental problems were affected by his military 
service.  He reported he experienced mental stress related to 
loud aircraft noise and that he witnessed several aircraft 
accidents, including the crash of an aircraft into the 
superstructure of the ship and a catapult-related accident a 
few days later.  He stated he had played pool and ping pong 
with the servicemen who died in those accidents and was 
affected by their deaths.  

In a July 1997 PTSD questionnaire the veteran reported his 
PTSD was related to a fall at a pool during training, 
witnessing the death of a pilot whom he had befriended in a 
crash aboard ship, witnessing the death of another pilot whom 
he had befriended in a crash off the ship, being in the near 
proximity of a serviceman who had walked into an aircraft 
propeller, discovering bodies stored in the ship's 
refrigerator, a fall aboard ship in approximately December 
1955, and dealing with information related to his fellow 
shipmates' problems in his duties during an assignment with 
the ship's chaplain's office.

In a July 1997 statement the veteran's spouse reported the 
veteran's behavior changed after he entered service and that 
he became very nervous and developed sleep problems.  She 
stated that he had experienced nightmares, anxiety and panic 
upon awakening, and cold sweats.  She also reported that his 
nervousness, depression, and sleep apnea had continued over 
the years.

An August 1998 VA report of contact noted that the veteran 
stated he had been seen by a VA psychiatrist, Dr. S., on July 
23, 1998.  VA medical records include a July 15, 1998, mental 
health clinic report by a nurse practitioner, S.E.W., but do 
not include report of an examination by Dr. S.

VA medical records dated in January 1999 included a diagnosis 
of a history of anxiety disorder.  The veteran reported a 
history of nightmares about his past naval experiences of 
battle during the Korean conflict.  He stated that his duties 
had included tagging battle casualties.  The examiner noted 
that trauma during service complicated the veteran's 
propensity of feeling guilty for the actions of others.  

An April 1999 examination report included diagnoses of PTSD 
related to military service and recurrent major depressive 
disorder.  The veteran reported a history of 16 years of 
service in the Navy with combat experience in Korea.  He 
stated that while stationed aboard an aircraft carrier off 
Korea the ship experienced numerous crash landings, including 
the fiery death of his best friend whom he witnessed burned 
to death, and numerous failed catapult launchings that 
resulted in causalities by drowning.  He also reported he 
spent time in Hong Kong after Korea and that he witnessed 
people decapitated, poled to death, and impaled on poles.  
The examiner noted the veteran's history, symptoms, and signs 
were consistent with major depressive disorder and PTSD 
dating and relating to combat experience but worsening in 
severity as a result of financial stress and retirement from 
employment due to health problems.  

Development Required on Remand

The Board notes that entitlement to service connection for 
PTSD requires three elements: (1) a current diagnosis of 
PTSD, (2) supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

The Board also notes that the decision in Cohen altered the 
analysis in connection with claims for service connection for 
PTSD and held that VA had adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  The major effect of 
that decision was that the criteria have changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard.  The criteria now require exposure to 
a traumatic event and response involving intense fear, 
helplessness, or horror and more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  

A diagnosis of PTSD by a mental health professional must be 
"presumed (unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM criteria."  
Id. at 139.  The sufficiency of a stressor is, accordingly, a 
clinical determination for the examining mental health 
professional.  Id. at 140, 141.

In addition, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was recently amended 
to reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  The Board notes the 
amendment replaced the requirement of a "clear" diagnosis 
of PTSD with a requirement of medical evidence diagnosing the 
disorder in accordance with 38 C.F.R. § 4.125(a) and stated 
that lay testimony alone, in the absence of clear and 
convincing evidence to the contrary, could establish an 
inservice stressor if the evidence established the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat.  See 38 C.F.R. § 3.304(f) (2000).

The Court has held that where the law or regulations change 
while a case is pending the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

Review of the record shows that the RO found the veteran's 
stressors had not been verified and that sufficient 
information had not been provided to warrant a request that 
the Armed Services Center for Research of Unit Records 
attempt to verify the claimed stressors.  The Board finds, 
however, that additional development is required prior to 
appellate review.

The Board notes that in November 1997 the RO received copies 
of the veteran service personnel records dated from 1957 to 
1959 but that no records related to the veteran's first 
period of active service from 1953 to 1957 were included.  
The Board finds an additional request to obtain any available 
personnel records is required for an adequate determination.

The Board also notes the veteran reported he was seen by a VA 
psychiatrist, Dr. S., on July 23, 1998; however, the report 
of that examination is not of record.  Generally, VA medical 
records are held to be within the Secretary's control and are 
considered to be a part of the record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Board finds an 
additional attempt to obtain any available record of that 
examination is required.

Thereafter, the RO must make a specific determination as to 
whether or not the veteran was engaged in combat with the 
enemy and which, if any, of his claimed service-related 
stressors are verified.  The RO should make determinations as 
to each of the claimed stressors presently of record or any 
additional stressors that may be subsequently added to the 
record.  The present service-related stressors are summarized 
as follows:  (1) exposure to loud aircraft noise aboard ship, 
(2) a fall at a pool during training, (3) witnessing the 
death of a pilot whom he had befriended in a crash aboard 
ship, (4) witnessing the death of another pilot whom he had 
befriended in a catapult-related crash off the ship, (5) 
being in the near proximity of a serviceman who had walked 
into an aircraft propeller, (6) discovering bodies stored in 
his ship's refrigerator, (7) a fall aboard ship in 
approximately December 1955, (8) dealing with information 
related to his fellow shipmates' problems in his duties 
during an assignment with the ship's chaplain's office, (9) 
duties including tagging battle casualties, and (10) 
witnessing people decapitated, poled to death, and impaled on 
poles in Hong Kong.

If the RO is able to verify any of the veteran's claimed 
stressors, an additional psychiatric examination is required 
to determine the sufficiency of the stressor or stressors.  
See Cohen, 10 Vet. App. at 140, 141.




Sleep Apnea
Background

Service medical records dated in September 1957 show the 
veteran complained of nervousness and sleep difficulty of 3 
weeks duration.  The examiner stated the veteran's sleep 
difficulty was probably due to nervousness and noted that the 
veteran planned to marry soon.  The treatment plan included 
medication and additional study if no relief was obtained.  
In a November 1961 report of medical history the veteran 
denied frequent trouble sleeping.

VA examination in December 1991 included diagnoses of 
obstructive sleep apnea and morbid obesity with secondary 
obesity hypoventilation syndrome.  The examiner noted that 
obesity was a major component of the veteran's sleep apnea.

A March 1993 VA outpatient treatment record noted the veteran 
had sleep apnea of at least 30 years duration.

In a July 1993 statement the veteran's spouse noted that in 
1954 she had been informed that the veteran had been 
hospitalized after he stopped breathing one night.  She also 
stated, in essence, that the veteran's sleep apnea existed 
during his active service but was not detected or treated by 
his service department medical care providers.  In a July 
1997 statement she noted that the veteran experienced sleep 
problems during and after service which worsened before he 
began receiving treatment for sleep apnea.

In statements and personal hearing testimony the veteran 
claimed, in essence, that a period of hospitalization when he 
could not be awakened by fellow servicemen and the reports of 
his fellow servicemen at that time that he snored 
demonstrated the onset of sleep apnea during active service.  
He stated that he had also been treated for a nasal passage 
deformity which had contributed to his breathing difficulty 
and which had been possibly aggravated in service by wearing 
masks and decontamination suits as well as living in a moist 
environment in Florida.  The veteran also submitted medical 
literature which noted a connection between snoring and sleep 
apnea.

In a March 1994 statement the veteran's brother recalled that 
while home on leave from service the veteran reported he had 
experienced breathing problems.  He also noted the veteran 
had been hospitalized after an incident in which his fellow 
servicemen could not awaken him from sleep.

Development Required on Remand

Based upon the evidence of record, the Board finds a VA 
examination is required to determine the present nature and 
etiology of the veteran's sleep apnea.  See Hyder, 1 Vet. 
App. 221; Green, 1 Vet. App. at 124.  

Right Knee, Left Knee, Back, and Arthritis Disorders
Background

Service medical records are negative for complaint or 
treatment for any knee, back, or arthritis disorders.  
Examination reports dated in August 1957 and November 1961 
reveal normal clinical evaluations of the veteran's 
musculoskeletal system.

VA examination in December 1991 included a diagnosis of right 
knee osteoarthritis secondary to trauma associated with a 
motor vehicle accident.  X-ray examination revealed slight 
degenerative changes to the knees.  The examiner noted the 
veteran reported an injury to the right knee in an automobile 
accident in 1973.  Subsequent VA medical records included 
diagnoses of osteoarthritis of the knees and degenerative 
joint disease without opinion as to etiology.

In a November 1993 statement a private chiropractor, Dr. 
G.J., noted the veteran had been treated from 1971 to 1986 
for long standing military-related injuries to his back and 
knees.  In a December 1993 statement another private 
chiropractor, Dr. D.S., stated he had known the veteran since 
1963 and that he had treated him for the residuals of an 
injury incurred during service which included the back and 
knees.  

The veteran's spouse reported in a July 1993 statement that 
the veteran incurred back and knee injuries in a fall during 
active service and that he had worn a knee brace when he came 
home on leave.  She also stated that he had received 
chiropractic treatment for back and knee disorders after 
service.  

In statements dated in July 1993 and March 1994 the veteran's 
mother and brother reported the veteran had worn a knee brace 
and complained of back problems related to a fall aboard ship 
when he came home on leave from service.  

In statements and personal hearing testimony the veteran 
reported he had present knee, back, and arthritis disorders 
related to injuries incurred aboard ship when he fell from a 
catwalk, when he fell while training at a swimming pool, and 
for various untreated injuries incurred as a result of 
drowsiness caused by sleep apnea.  

Development Required on Remand

Based upon the evidence of record, the Board finds a VA 
examination is required to determine the present nature and 
etiology of the veteran's claimed knee, back, and arthritis 
disorders.  See Hyder, 1 Vet. App. 221; Green, 1 Vet. App. at 
124.  

Bilateral Hearing Loss
Background

Service medical records show the veteran was referred for a 
hearing evaluation after he experienced difficulty 
understanding conversation during a routine medical 
examination in October 1953.  A subsequent audiogram and 
examination revealed low normal hearing.  Examination reports 
dated in August 1957 and November 1961 included whispered and 
spoken voice hearing acuity findings of 15/15, bilaterally.  

A January 1992 VA audiology examination found moderate 
sensorineural loss to the right ear and moderate 
sensorineural loss to the left ear.  A July 1998 audiology 
examination found mild to moderate sensorineural hearing loss 
to the left ear and mild to moderately severe mixed hearing 
loss to the right ear.  It was noted that the veteran 
reported a positive history of noise exposure during service 
and reported no occupational or recreational noise exposure.

In statements and personal hearing testimony the veteran 
opined, in essence, that his hearing loss was due to exposure 
to gun noise and other constant noise during service.  He 
reported he was exposed to constant noise during service 
aboard an aircraft carrier.  He also submitted medical 
literature in support of his claim.  

In a July 1993 statement the veteran's spouse opined the 
veteran had incurred damage to his hearing during active 
service and that the problem had progressively worsened.

Development Required on Remand

Based upon the evidence of record, the Board finds a VA 
examination is required to determine the present nature and 
etiology of the veteran's claimed bilateral hearing loss.  
See Hyder, 1 Vet. App. 221; Green, 1 Vet. App. at 124.  

Heart Disorder, Circulation Disorder, High Blood Pressure,
Obesity, and Diabetes Mellitus

The Board notes the veteran contends his heart disorder and 
circulation disorder were manifest during service and were 
due to his sleep apnea and that he claims his high blood 
pressure, obesity, and diabetes mellitus are related to PTSD 
and stress due to sleep apnea.  The Court has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal should be identified and developed prior to 
completion of appellate review.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, the Board finds that 
determinations as to these matters must be deferred pending 
completion of development of the claims related to 
entitlement to service connection for sleep apnea and PTSD.



Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his claimed 
service-connected disorders, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folders) should then be requested.  
All records obtained should be added to 
the claims folders.

2.  The RO should obtain any available 
service personnel records related to the 
veteran's first period of active service 
through official channels.  Any response 
or records obtained should be added to 
the claims folders.

3.  The RO should review the file and 
prepare a summary of the veteran's 
claimed stressors.  This summary and all 
supporting documents should be sent to 
the Armed Services Center for Research of 
Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
The USASCRUR should be requested to 
certify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, the USASCRUR 
should be asked to identify any agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  Thereafter, if any claimed stressor 
is verified, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be informed as to 
which stressor or stressors have been 
verified for the purpose of determining 
whether inservice exposure has resulted 
in current psychiatric symptoms, as well 
as the nature of the veteran's nonservice 
stressors documented in the record.  The 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  The examiner should 
indicate whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  If PTSD is diagnosed, the 
stressor supporting the diagnosis must be 
identified, including the evidence 
documenting the stressor.  If the 
examiner finds that PTSD is related to 
stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If a diagnosis of 
PTSD is rendered, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders, as nearly as possible.  The 
complete rationale for all conclusions 
reached must be fully explained.  The 
claims folders, including a copy of this 
remand decision, must be made available 
for review by the examiner in conjunction 
with the examination.

6.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and etiology of his 
sleep apnea.  The approximate date of 
onset of the disorder should be 
identified as nearly as possible.  The 
claims folders and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  

The examiner is requested to comment upon 
the relationship, if any, between the 
veteran's sleep apnea and any present 
heart disorder, circulation disorder, 
high blood pressure, obesity, or diabetes 
mellitus.  A complete rationale for the 
opinions given should be provided.

7.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of any right 
knee, left knee, back, or arthritis 
disorders.  The approximate dates of 
onset of each disorder should be 
identified as nearly as possible.  The 
claims folders and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including x-ray examination 
and range of motion studies.  A complete 
rationale for the opinions given should 
be provided.

8.  The veteran should be afforded a VA 
audiology examination to determine the 
current nature and etiology of his 
hearing loss.  The approximate date of 
onset of the disorder should be 
identified as nearly as possible.  The 
claims folders and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  A complete rationale for the 
opinions given should be provided.

9.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examinations and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

10.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by reporting 
for an examination may adversely affect his claim.  38 C.F.R. 
§ 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
Acting Veterans' Law Judge
	  Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 12 -


